Citation Nr: 9921541	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability, to include traumatic 
arthritis, status post arthroscopy and medial meniscectomy, with 
joint debridement.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability, to include traumatic 
arthritis, status post arthroscopy and partial synovectomy, with 
excision of plica and chondral shaving of the lateral femoral 
condyle.

3.  Entitlement to a disability evaluation in excess of 10 
percent for chronic esophageal reflux disease (CERD).

4.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 1976 and 
he also had a 14-day period of active duty for training in August 
1979.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
first three above mentioned appealed issues for increased ratings 
has been obtained and developed by the agency of original 
jurisdiction.

2.  It has not been objectively shown that the service-connected 
left knee disability currently is ankylosed, that there is 
evidence of the dislocation of that knee's semilunar cartilage, 
with frequent episodes of locking, pain and effusion into the 
joint, that the left knee's flexion is limited to 30 degrees or 
less or its extension to 15 degrees or more or that there is any 
impairment of the tibia and fibula manifested by their malunion 
or nonunion, but it certainly appears that the left knee's 
lateral instability is moderate in nature.

3.  It has not been objectively shown that the service-connected 
right knee disability currently is ankylosed, that there is 
evidence of the dislocation of that knee's semilunar cartilage, 
with frequent episodes of locking, pain and effusion into the 
joint, that there is subluxation or lateral instability that is 
so significant so as to be considered at least light in nature, 
that the right knee's flexion is limited to 30 degrees or less, 
or its extension to 15 degrees or more, or that there is any 
impairment of the tibia and fibula manifested by their malunion 
or nonunion, so as to warrant the requested increased rating.

4.  The veteran has complained of heartburn, reflux or 
regurgitation and arm or shoulder pain, but it has not been shown 
that these symptoms are productive of considerable impairment of 
health or that there is also vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of a severe impairment of health.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability evaluation 
for the service-connected left knee disability, to include 
traumatic arthritis, status post arthroscopy and medial 
meniscectomy, with joint debridement, and evidence of 
instability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a disability evaluation in excess 
of 10 percent for the service-connected right knee disability, to 
include traumatic arthritis, status post arthroscopy and partial 
synovectomy, with excision of plica and chondral shaving of the 
lateral femoral condyle, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5260, 5261, 5262 (1998).

3.  The schedular criteria for a disability evaluation in excess 
of 10 percent for the service-connected CERD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115, Part 4, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the veteran has presented well-grounded claims for 
increased ratings.  The facts relevant to the appeal of the first 
three issues listed on the first page of this decision/remand 
have been properly developed and VA's obligation to assist the 
veteran in the development of such claims (not to be construed, 
however, as shifting from the claimant to VA the responsibility 
to produce necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), 
has been satisfied.  Id.

Disability evaluations are based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 
Part 4 (1998) (Schedule).  Separate rating codes identify the 
various disabilities.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history.  38 C.F.R. § 4.2 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  38 C.F.R. § 4.40 
(1998); see, also, DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to abnormal movement (due to a 
variety of reasons, to include ankylosis, contracted scars, flail 
joints, etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and weight-
bearing.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on pressure 
or manipulation should be carefully noted and definitely related 
to affected joints, as the intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and actually painful, unstable or 
malaligned joints due to healed injury as entitled to at least 
the minimum compensable rating for that joint.  See, 38 C.F.R. 
§ 4.59 (1998).

In addition to the above regulations, the adjudication and review 
of claims for increased ratings for disabilities of the 
musculoskeletal system that include degenerative arthritis, or 
osteoarthritis, as well as traumatic arthritis, substantiated by 
X-Ray evidence, requires the consideration of Diagnostic Code 
5003 of the Schedule.  This diagnostic code provides for 
arthritis to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  It also mandates that, when the limitation of motion 
is noncompensable under the appropriate diagnostic code, a 10 
percent rating should be assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, but not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 
and 5010 (1998).

Additionally, in the absence of evidence of limitation of motion, 
a 10 percent rating will be assigned if there exists X-Ray 
evidence of the involvement of two or more major joints, or two 
or more minor joint groups, to be increased to 20 percent if that 
evidence is accompanied by occasional, incapacitating 
exacerbations.  Again, see, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5003 (1998).

The United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since March 1999, 
hereinafter referred to as "the Court") has held that, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern and that, while a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See, Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, after consideration of all evidence and material of record 
in a case before the Department with respect to benefits under 
laws administered by the Secretary, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (1998); see, also, 38 C.F.R. § 4.3 (1998).  In 
other words, when a veteran seeks benefits and the evidence is in 
relative equipoise, the law dictates that the veteran prevails.  
This "unique standard of proof" is in keeping with the high 
esteem in which our nation holds those who have served in the 
Armed Services.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

Rating criteria applicable to the claims for increased ratings 
for the service-connected disabilities of the knees and the 
factual background of both claims:

The veteran contends that the service-connected disabilities of 
the knees currently are productive of symptomatology that 
warrants ratings exceeding 10 percent for each such disability.

The record shows that the service-connected disabilities of both 
knees are each rated as 10 percent disabling under the above 
cited provisions of Diagnostic Codes 5003 and 5010 of the 
Schedule, due to the evidence of the manifestation of traumatic 
arthritis in both knees.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010 (1998).  A separate rating of 10 percent was 
recently assigned for the left knee disability, in a May 1998 
Hearing Officer's decision, due to the evidence of instability of 
that knee.  This separate rating was assigned under the 
provisions of Diagnostic Code 5257 of the Schedule, to be further 
discussed later in this decision/remand.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5257 (1998).

A 10 percent rating is also warranted for the symptomatic removal 
of the semilunar cartilage (Diagnostic Code 5259); limitation of 
the flexion of the leg to 45 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 10 degrees (Diagnostic 
Code 5261); impairment of the tibia and fibula manifested by 
their malunion, with only slight knee or ankle disability 
(Diagnostic Code 5262); and for acquired genu recurvatum, of a 
traumatic origin, with weakness and insecurity in weight-bearing 
objectively demonstrated (Diagnostic Code 5263).  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5259, 5260, 5261, 5262, 5263 
(1998).

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the semilunar 
cartilage, with frequent episodes of locking, pain and effusion 
into the joint (Diagnostic Code 5258); limitation of the flexion 
of the leg to 30 degrees (Diagnostic Code 5260); limitation of 
the extension of the leg to 15 degrees (Diagnostic Code 5261); 
and impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (1998).  And, again, the rating is 
also warranted when there is X-Ray evidence of the arthritic 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, but 
with no limitation of motion.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, at a 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees (Diagnostic Code 5256); impairment of the knee 
manifested by severe, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); limitation of the flexion of 
the leg to 15 degrees (Diagnostic Code 5260); limitation of the 
extension of the leg to 20 degrees (Diagnostic Code 5261); and 
impairment of the tibia and fibula that is manifested by their 
malunion, with marked knee or ankle disability (Diagnostic Code 
5262).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256, 5257, 
5260, 5261, 5262 (1998).

A 40 percent rating would be warranted for ankylosis of the knee, 
in flexion between 10 and 20 degrees (Diagnostic Code 5256); 
limitation of extension of the leg to 30 degrees (Diagnostic Code 
5261); and impairment of the tibia and fibula that is manifested 
by their nonunion, with loose motion, requiring brace (Diagnostic 
Code 5262).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256, 
5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis of 
the knee, in flexion between 20 and 45 degrees (Diagnostic Code 
5256); and for limitation of the extension of the leg to 45 
degrees (Diagnostic Code 5261); while a 60 percent maximum rating 
would be warranted for extremely unfavorable ankylosis of the 
knee, in flexion at an angle of 45 degrees or more (Diagnostic 
Code 5256).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256 and 
5261 (1998).

At the outset, the Board wishes to point out that, in reviewing 
the present matters, all the pertinent evidence of record has 
been considered but more emphasis has been placed on the most 
recently produced evidence in the record (to be discussed in the 
following paragraphs), pursuant to the Court's decision in 
Francisco.

A VA medical record dated in February 1997 reflects the results 
of a medical examination of the veteran's knees, which was 
conducted prior to the veteran's undergoing surgery for both 
knees.  According to this record, the veteran said that the knees 
were painful and troublesome, so much that there had been a 
decrease in his activities.  The pain was daily, usually with 
weight-bearing and activity, and there was also swelling and 
giving way.  He said that he could not go down stairs or uneven 
slopes without having significant problems and that, if he sat 
for a prolonged period of time, it could cause discomfort and he 
would be stiff when trying to stand up.  He never squatted and 
weather changes caused significant discomfort.

The subscriber of the above report said that the veteran had had 
previous arthroscopies to both knees in the past and that, while 
the records had been lost, he had been told that he had torn 
cartilages and that these were removed in both of his knees.  
Pre-operative radiographs revealed that he had some narrowing of 
the joint space, which was not significant, and there was no 
bone-on-bone articulation of either knee.  He did have a lot of 
considerable discomfort with any activity of the knees and he was 
about to undergo bilateral arthroscopies of the knees, for 
evaluation, debridement and treatment.  It was noted that a 
specialist who was consulted was hesitant to recommend total knee 
arthroplasties at the time.  On examination, both knees had 
crepitation with range of motion but there was good muscle 
strength and good ligamentous stability, although there was a 
slight varus deformity, bilaterally.  Ranges of motion of the 
knees were noted to be from zero to 105 degrees on the left and 
from zero to 115 degrees on the right.  The impression was listed 
as degenerative joint disease of both knees and status post 
previous arthroscopies of both knees, with meniscectomy.

The operative report referring to the above surgery of February 
1997 is of record and it reveals that the veteran underwent a 
subtotal medial meniscectomy of the left knee, with joint 
debridement, as well as a partial synovectomy, with excision of 
the plica and chondral shaving of the lateral femoral condyle of 
the right knee.  The postoperative diagnoses were listed as a 
left knee medial meniscus tear, with mild-to-moderate arthritis, 
a right knee with mild-to-moderate arthritis in the lateral 
compartment and synovial hypertrophy/plical thickening 
(presumably on the right knee).

An April 1997 VA radiographic report reveals that there appeared 
to be narrowing of the medial compartment of both knees, that 
small spurs projected medially from the tibial plateaus, 
bilaterally, and that no fractures or subluxations were 
identified.  The impression was listed as mild to moderate 
degenerative changes involving the medial compartments of both 
knees.

According to the report of an April 1997 VA esophagus and joints 
medical examination, the veteran's chief complaint was his knees, 
which had been operated upon on several occasions.  The most 
recent surgery of February 1997 had resulted in some decrease in 
the pain in the knee joints, but he still had chronic pain in 
both knees, more severe on the left knee.  He also reported 
swelling in both knees, as well as some instability and "locking 
up" in the left knee, and said that he wore braces on both knees 
and had to walk assisted with a cane.  On examination, it was 
noted that he walked into the examining room with a cane in the 
right hand and had a slow, rather methodical-type gait, but 
nevertheless appeared to have normal weight bearing on each lower 
extremity.

On examination of the left knee, the above report reveals that 
that knee appeared to have a rather minimal varus deformity of 
five to ten degrees, although the knee had active full extension 
of 180 degrees and flexion of 70 degrees, as well as passive 
flexion of 80 degrees.  It was again reported that the veteran 
complained of severe pain in the left knee joint with any motion 
and it was noted that there was generalized tenderness with 
patellar compression, but with no synovial thickening.  There was 
also mild crepitus in the joint with motion and severe pain with 
stability testing, which made the testing unsatisfactory, but 
there appeared to be a slight laxity of the lateral collateral 
ligament.

On examination of the right knee, the above report reveals that 
that knee appeared to be grossly normal in size and shape, with 
no swelling or hypertrophy.  There was active-passive range of 
motion from full extension of 180 degrees to flexion of 90 
degrees, but the veteran complained of severe pain in the right 
knee joint with any motion.  There was rather generalized 
tenderness to palpation of the right knee, including tenderness 
with patellar compression.  He did not have any synovial 
thickening and had only mild crepitus in the joint with motion.  
It was noted that it was difficult to determine stability because 
of pain with any stability testing, but the subscribing examiner 
could find no significant instability of the right knee joint.

The examiner also stated that the veteran did not appear to have 
any gross unilateral muscle mass changes, although on 
measurement, the left thigh was one half-inch decreased in 
circumference when compared to the right thigh, with the calves 
being equal in circumference.  The veteran could not heel/toe 
walk or squat, secondary to the knee symptoms.  The impression 
was listed as post-operative left and right knees, symptomatic, 
with limitation of motion and post-traumatic arthritis, and the 
examiner added a comment to the effect that, in his opinion, the 
veteran's functional loss secondary to bilateral knee pain was 
moderately severe.

At a February 1998 RO hearing, the veteran restated his 
contentions of record to the effect that his knees were painful, 
unstable and stiff and that they "popped out" and sometimes 
swelled.  He said, however, that he only took Tylenol for the 
pain, as he was allergic to everything else and the Tylenol did 
not aggravate his reflux symptoms.


Analysis of the First Issue
Entitlement to a disability evaluation in excess of 10 percent 
for
a left knee disability, to include traumatic arthritis, status 
post arthroscopy
and medial meniscectomy, with joint debridement.

As shown above, the record is devoid of competent medical 
evidence demonstrating that the left knee is ankylosed, that the 
flexion is limited to 30 degrees or less, that the extension is 
limited to 15 degrees or more or that there is any impairment of 
the tibia and fibula manifested by their malunion or nonunion, so 
as to warrant a rating exceeding 10 percent.  While the laxity of 
the left knee was described only as "slight" in the report of 
the April 1997 VA medical examination, the fact that the examiner 
said at the end of that report that the knees' functional loss 
secondary to the pain was of a "moderately severe" nature leads 
the Board to find and conclude, resolving any reasonable doubt in 
favor of the veteran, that the schedular criteria for a 20 
percent rating have been met under the provisions of Diagnostic 
Code 5257 of the Schedule and that, consequently, such a rating 
is warranted at this time.

Analysis of the Second Issue
Entitlement to a disability evaluation in excess of 10 percent 
for
a right knee disability, to include traumatic arthritis, status 
post arthroscopy
and partial synovectomy, with excision of plica and chondral 
shaving of
the lateral femoral condyle:

As shown above, the record is devoid of competent medical 
evidence demonstrating that the right knee is ankylosed, that 
there is subluxation or lateral instability that is so 
significant so as to be considered at least light in nature, that 
the flexion is limited to 30 degrees or less, that the extension 
is limited to 15 degrees or more or that there is any impairment 
of the tibia and fibula manifested by their malunion or nonunion, 
so as to warrant a rating exceeding 10 percent.  The Board is 
certainly aware of the fact that the subscriber of the April 1997 
report of medical examination referred to the veteran's 
functional loss secondary to bilateral knee pain as "moderately 
severe" in nature.  However, a careful review of that report and 
of the rest of the evidence, to include the report of the X-Rays 
that were obtained on that date, leaves the Board with no other 
recourse but to find and conclude that the schedular criteria for 
ratings exceeding 10 percent have not been met and that, 
consequently, the claim has failed and must be denied.

The Board certainly has taken into consideration the veteran's 
complaints of pain and the above examiner's comment regarding the 
functional loss due to pain.  However, it is felt that the 10 
percent rating that is currently in effect already takes into 
consideration such subjective complaints, especially since the 
objective evidence that is of record describes a right knee that 
is grossly normal in size and shape, with no swelling or 
hypertrophy, no synovial thickening and no significant 
instability and with only a rather generalized tenderness to 
palpation, mild crepitus with motion and mild to moderate 
degenerative changes.  Additionally, the subscribing examiner's 
April 1997 comment regarding the knees' moderately severe 
functional loss due to pain is noted to have been made in general 
terms, without a particular reference to either knee and it is 
obvious, from a reading of that report, that this opinion was 
mostly applicable to the left knee, as the veteran's problems are 
clearly mainly concentrated on that knee, rather than on the 
right one, a fact that the Board has already acknowledged by 
resolving reasonable doubt in favor of the veteran and assigning 
a 20 percent rating for the left knee, essentially based on the 
functional loss objectively confirmed in that examination of 
April 1997.

Again, as noted and explained above, the claim for an increased 
rating for the service-connected right knee disability has failed 
and, as such, the Board has no other recourse but to deny it.

Final consideration regarding the two above claims for increased 
ratings for
the service-connected disabilities of the knees:

As explained above, it is felt that the ratings that are 
currently in effect for the service-connected disabilities of the 
knees, to include the 20 percent rating that has been granted in 
this decision for the left knee disability, properly reflect the 
current severity of those service-connected disabilities, 
including any functional loss due to pain, weakness and 
instability.  It is for this reason that the Board also concurs 
with the RO's conclusion to the effect that further consideration 
of these two claims on an extra-schedular basis is not warranted, 
as no exceptional or unusual circumstances that would warrant 
such additional and extraordinary consideration have arisen in 
the present case.  Consequently, no further action regarding 
these two claims on appeal is therefore warranted at this time.

Third Issue
Entitlement to a disability evaluation in excess of 10 percent 
for CERD:

The veteran contends that the service-connected CERD currently is 
productive of symptomatology that warrants a rating exceeding 10 
percent.

The record shows that the service-connected CERD is currently 
rated, by analogy, under the provisions of Diagnostic Code 7346 
of the Schedule, which provides for a 10 percent rating when 
there is evidence of two or more of the following symptoms:  
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm or 
shoulder pain.  38 C.F.R. § 4.115, Part 4, Diagnostic Code 7346 
(1998).

(For clarifying purposes only, the Board must note at this point 
in time that "dysphagia" means "difficulty in swallowing," 
while "pyrosis" means "heartburn."  See, in this regard, 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 517 and 1396 (28th ed. 
1994).)

A 30 percent rating is warranted when there is evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
38 C.F.R. § 4.115, Part 4, Diagnostic Code 7346 (1998).

A 50 percent maximum rating is warranted when there are symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.115, Part 4, 
Diagnostic Code 7346 (1998).

(Again, for clarifying purposes only, it must be noted that the 
term "hematemesis" means "vomiting of blood," while the term 
"melena" means "the passage of dark and pitchy stools stained 
with blood pigments or with altered blood" or "dark vomit."  
See, DORLAND'S, at 741 and 1005.)

Again, as was noted earlier at the outset of the discussion of 
the first two issues on appeal, the Board wishes to point out 
that, in reviewing the present matter, all the pertinent evidence 
of record has been considered but more emphasis has been placed 
on the most recently produced evidence in the record (to be 
discussed in the following paragraphs), pursuant to the Court's 
decision in Francisco.

An addendum to a February 1997 partially-legible VA outpatient 
medical record reveals complaints of a hiatal hernia and the 
veteran's report that the medication "Pepcid" was "not 
working."

According to the report of the April 1997 VA esophagus and joints 
medical examination, the veteran reported a long history of 
typical symptoms of gastroesophageal reflux after eating, 
occasionally at night.  He explained that, in the past, he had 
been on Maalox and Tagamet, but apparently was having difficulty 
swallowing these medications, or at least keeping them down.  In 
the last month, he had been taking "Lansoprazole 15 mg." before 
eating and then Maalox at bedtime.  He reported having at least 
fairly good control of his reflux symptoms with the medication 
and said that he avoided greasy and spicy foods in his diet, but 
that his appetite remained good and that, in fact, he had been 
slowly gaining weight throughout the years and had no history of 
any gastrointestinal bleeding.

The above report also reveals that, on examination, the veteran's 
bodyweight was of 254 lbs. and his general appearance was that of 
a well-developed, obese individual who appeared to be in adequate 
health and in no distress.  The abdomen was described as "rather 
markedly obese," bowel sounds were normal and active, there were 
no masses palpable, there was some tenderness in the left 
epigastric area, but without muscle guarding or rigidity, and the 
liver, kidney and spleen were not palpable.  The impression was 
listed as chronic gastroesophageal reflux, symptomatic.

Copies of medical records reflecting a December 1997 VA admission 
to rule out a myocardial infarction due to complaints of mid-
sternal chest pain reveal that, on admission, the veteran was 
described as an obese individual in no acute distress, with an 
obese, soft, not tender and not distended abdomen and positive 
bowel sounds.

Copies of VA outpatient medical records produced in 1997 and 1998 
reveal medical treatment essentially for medical conditions other 
than the service-connected CERD, to include diabetes, 
hypertension, coronary artery disease (CAD), arteriosclerotic 
cardiovascular disease (ASCVD) and visual problems.

At the February 1998 RO hearing, the veteran essentially said 
that he suffered from a burning pain that went up from the 
shoulder and down the arm about three times a day, every time 
that he had a meal, that he also had regurgitation and that he 
took Maalox and Pepcid to keep from throwing up.  The medication 
just helped keep the food down but did not actually stop the 
symptoms.  He also said that sometimes he had to sleep in his 
recliner because he could not lay back, as he would then feel a 
choking and burning-like sensation.

As discussed above, the record shows that the veteran has 
complained of heartburn, reflux or regurgitation and arm or 
shoulder pain, symptomatology that certainly entitles him to the 
10 percent rating that is currently in effect.  However, the 
record does not show that these symptoms are productive of 
considerable impairment of health or that there is also vomiting, 
material weight loss and hematemesis or melena, with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  To the contrary, the most recently 
produced medical evidence in the record clearly reveals that the 
veteran is an obese individual who appears to be in adequate 
health and in no distress and who does not exhibit evidence of 
considerable or severe impairment of health, as required by the 
above regulation for ratings exceeding 10 percent.  The schedular 
criteria for such higher ratings have not been met and the claim 
for an increased rating has therefore failed, and must be denied.


ORDER

1.  A 20 percent disability evaluation for the service-connected 
left knee disability, to include traumatic arthritis, status post 
arthroscopy and medial meniscectomy, with joint debridement and 
evidence of joint instability, is granted, subject to the 
applicable laws and regulations pertaining to the disbursement of 
VA funds.

2.  A disability evaluation in excess of 10 percent for the 
service-connected right knee disability, to include traumatic 
arthritis, status post arthroscopy and partial synovectomy, with 
excision of plica and chondral shaving of the lateral femoral 
condyle, is denied.

3.  A disability evaluation in excess of 10 percent for the 
service-connected CERD is denied.


REMAND

The issue of entitlement to a disability evaluation in excess of 
30 percent for the service-connected PTSD needs additional 
development.  In particular, it is noted that the veteran has 
indicated, at least twice in the record, that he has been 
receiving VA mental health treatment for the diagnosed PTSD at 
least since 1997.  Unfortunately, it appears that copies of the 
medical records reflecting this specialized treatment have not 
yet been sought, as this evidence is not of record.  This 
evidence should be secured and associated with the claims 
folders, as it is certainly pertinent to this matter.

Additionally, it is felt that another VA PTSD examination should 
be conducted, insofar as the report of the most recent such 
examination, which was dated in April 1997, is insufficient for 
rating purposes.  In particular, it is noted that it is not clear 
whether the PTSD diagnosis was rendered in conformity with the 
provisions of the most recent (fourth) edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, i.e., the DSM-IV, as required by 38 C.F.R. 
§ 4.125(a) (1998).  Also, and more importantly, the data and 
medical opinion offered in that report is insufficient to enable 
VA to determine what rating should be assigned at this time, as 
the psychiatrist who subscribed that report of April 1997 did not 
entirely address the criteria set forth in 38 C.F.R. § 4.130 and, 
instead, provided only a few comments regarding the objective 
findings and said that the PTSD was "considered  progressed" 
and "moderately severe."
 
The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998) requires 
that VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement is 
not optional, nor discretionary. Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  Accordingly, the appealed claim is REMANDED 
for the following additional development:

1.  The RO should ask the veteran, in 
writing, to specify the dates of the VA 
mental health treatment that he has been 
receiving for the service-connected PTSD 
and to also indicate whether he has 
received private mental health treatment 
for the same disorder and, if he has, to 
also provide dates, names and other 
identifying information, as well as a 
signed release of medical information, so 
as to enable the RO to secure copies of 
this evidence on his behalf.

The RO should also inform the veteran, in 
the same above written communication, that 
he is free to furnish any additional 
pertinent evidence and argument while the 
appealed matter remains on remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The RO should also advise him, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claim and 
should inform him that the consequences of 
his failing to report for a VA medical 
examination without good cause might 
include the denial of his claim for 
additional VA disability compensation 
benefits.  See, in this regard, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then secure copies of all 
the above evidence.  Once obtained, the 
evidence should be associated with the 
claims folders.

3.  The Board should also schedule the 
veteran for another VA PTSD examination.  
The examiner should be informed of the 
rating criteria applicable to service-
connected mental disorders (as they appear 
in 38 C.F.R. § 4.130), asked to review the 
pertinent evidence of record, to include 
the report of the April 1997 VA PTSD 
examination referred to above, and a copy 
of the present decision/remand, conduct a 
thorough PTSD examination of the veteran, 
in conformity with the provisions of the 
DSM-IV, and thereafter submit a 
comprehensive and legible report of medical 
examination that should include, at least, 
the following information:

A.  A statement as to whether the 
claims folders were thoroughly 
reviewed prior to the examination.

B.  A list of all psychiatric 
diagnoses warranted, in conformity 
with the provisions of the DSM-IV and, 
if disorders other than PTSD are 
diagnosed, the examiner's opinion 
regarding whether they should be 
considered secondary to, or a part or 
manifestation of, the service-
connected PTSD, rather than separate 
diagnostic entities.

C.  The examiner's opinion regarding 
the current severity of the service-
connected PTSD and any other diagnosed 
psychiatric disorder felt to be 
intrinsically related, or secondary, 
to the PTSD.  In furnishing this 
opinion, the examiner should take into 
consideration, and attempt to discuss, 
to the extent possible, most, if not 
all, of the criteria described in 
§ 4.130.

The RO should make sure to associate the 
above report of medical examination with 
the claims folders.

4.  Following completion of all the 
foregoing, the RO should review the claims 
folders and ensure that all the requested 
development has been fully accomplished and 
that all actions in that regard have been 
fully documented in the record.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.  Thereafter, the RO 
should re-adjudicate the issue on appeal, 
especially with regard to the additional 
evidence that was obtained pursuant to the 
instructions in this remand.  The re-
adjudication of this issue should reflect 
the RO's full consideration of the question 
of whether an extra-schedular rating is 
warranted in the present case.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, a Supplemental Statement of the 
Case should be provided to the veteran and to his representative, 
with an appropriate period to respond, and the claims folders 
should thereafter be returned to the Board for further appellate 
consideration.

The veteran and his representative hereby are advised that the 
purpose of this REMAND is to further develop the evidentiary 
record and to afford the veteran due process of law and that, 
consequently, no action is required of the veteran until he 
receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law to 
ensure that the RO complies with its directives, as the Court has 
stated that compliance by the RO is neither optional nor 
discretionary and that, where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The RO hereby is also requested to afford 
expeditious treatment to the appealed claim that is being 
remanded at this time, as the law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

